 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DEVIER AVERY,                                     No. 2:19-cv-0924 KJM AC
11                       Plaintiff,
12             v.                                       CLASS CERTIFICATION PHASE
                                                        SCHEDULING ORDER
13    AKIMA, LLC, et al.,
14                       Defendants.
15

16

17                  A scheduling conference was held in this case on September 12, 2019. David

18   Spivak appeared for plaintiff; Heather Hearne appeared for defendants.

19                  Having reviewed the parties’ Joint Status Report filed on August 15, 2019, and

20   discussed a schedule for the case with counsel at the hearing, the court makes the following

21   orders:

22   I.        SERVICE OF PROCESS

23                  All named defendants have been served and no further service is permitted without

24   leave of court, good cause having been shown.

25   II.       ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS

26                  No further joinder of parties or amendments to pleadings is permitted without

27   leave of court, good cause having been shown. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth

28   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).
                                                        1
 1   III.    DISMISSAL OF ONE DEFENDANT
 2                  Plaintiff agrees AKIMA, LLC is not a proper defendant and DISMISSED it at
 3   hearing without objection and with the court’s approval.
 4   IV.     JURISDICTION/VENUE
 5                  Jurisdiction is predicated upon 28 U.S.C. §§ 1331, 1441 and 1446. Jurisdiction
 6   and venue are not disputed.
 7   V.      DISCOVERY
 8                  Initial disclosures as required by Federal Rule of Civil Procedure 26(a) have been
 9   completed. All class certification discovery shall be completed by February 21, 2020. In this
10   context, “completed” means that all discovery shall have been conducted so that all depositions
11   have been taken and any disputes relative to discovery shall have been resolved by appropriate
12   order if necessary and, where discovery has been ordered, the order has been obeyed. All
13   motions to compel discovery must be noticed on the magistrate judge’s calendar in accordance
14   with the local rules of this court. While the assigned magistrate judge reviews proposed
15   discovery phase protective orders, requests to seal or redact are decided by Judge Mueller as
16   discussed in more detail below. In addition, while the assigned magistrate judge handles
17   discovery motions, the magistrate judge cannot change the schedule set in this order, except that
18   the magistrate judge may modify a discovery cutoff to the extent such modification does not have
19   the effect of requiring a change to the balance of the schedule.
20                  The court approves the parties’ agreement that service via e-mail is acceptable
21   provided that concurrent service by regular U.S. mail occurs.
22                  To the extent computer-based and/or digital information is requested and/or
23   produced in the course of discovery, the court approves the parties’ agreement that such
24   documents will be produced in their electronic or native form whenever possible and practicable.
25                  The parties were directed to meet and confer and file a joint proposed discovery
26   protective order within seven days of the scheduling conference. The parties filed their proposed
27   protective order on September 13, 2019.
28   /////
                                                       2
 1   VI.     HEARING ON CERTIFICATION MOTION
 2                   The following schedule is set for class certification motion practice:
 3           - Plaintiff’s Motion for Class Certification shall be filed on or before March 5, 2020.
 4           - Defendant’s Opposition shall be filed on or before May 14, 2020.
 5           - Plaintiff’s Reply shall be filed on or before June 18, 2020.
 6           - Hearing on Plaintiff’s Motion for Class Certification is set for July 24, 2020 at
 7           10:00 a.m.
 8                   The above schedule does not preclude pre-certification motion practice on the
 9   security check aspect of plaintiff’s claim, if the defendant after meeting and conferring,
10   determines such a motion is the best way to proceed to achieve efficiencies and early clarification
11   of a legal dispute.
12                   All further scheduling dates will be set after class certification has been
13   determined.
14   VII.    MODIFICATION OF CLASS CERTIFICATION ORDER
15                   The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
16   Procedure, the Status (Pretrial Scheduling) Order shall not be modified except by leave of court
17   upon a showing of good cause. Agreement of the parties by stipulation alone does not constitute
18   good cause. Except in extraordinary circumstances, unavailability of witnesses or counsel does
19   not constitute good cause.
20                   As noted, the assigned magistrate judge is authorized to modify only the discovery
21   dates shown above to the extent any such modification does not impact the balance of the
22   schedule of the case.
23   VIII.   SETTLEMENT CONFERENCE
24                   No settlement conference is currently scheduled. A settlement conference may be
25   set at the time of the Final Pretrial Conference or at an earlier time at the parties’ request. In the
26   event that an earlier court settlement conference date or referral to the Voluntary Dispute
27   Resolution Program (VDRP) is requested, the parties shall file said request jointly, in writing.
28   /////
                                                         3
 1                  Counsel are instructed to have a principal with full settlement authority present at
 2   any Settlement Conference or to be fully authorized to settle the matter on any terms. Each judge
 3   has different requirements for the submission of settlement conference statements; the appropriate
 4   instructions will be sent to you after the settlement judge is assigned.
 5   IX.    OBJECTIONS TO SCHEDULING ORDER
 6                  This Status Order will become final without further order of the court unless
 7   objections are filed within fourteen (14) calendar days of service of this Order.
 8                  IT IS SO ORDERED.
 9   DATED: September 23, 2019.
10

11

12                                                  UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
